Case: 1:20-cv-04699
      1:19-cv-07915 Document #: 59-5
                                52-3 Filed: 09/09/20 Page 1 of 10 PageID #:1344
                                                                         #:2216




                           EXHIBIT 3
     Case: 1:20-cv-04699
           1:19-cv-07915 Document #: 59-5
                                     52-3 Filed: 09/09/20 Page 2 of 10 PageID #:1345
                                                                              #:2217 1


 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3       T.K. THROUGH HER MOTHER, SHERRI             )
         LESHORE, and A.S., THROUGH HER              )
 4       MOTHER, LAURA LOPEZ,                        )
         individually and on behalf of               )    No. 19 CV 7915
 5       all others similarly situated,              )
                                                     )    Chicago, Illinois
 6                           Plaintiffs,             )    August 7, 2020
                                                     )    11:00 o'clock a.m.
 7                    -vs-                           )
                                                     )
 8       BYTEDANCE TECHNOLOGY CO., LTD.,             )
         MUSICAL.LY, INC., MUSICAL.LY THE            )
 9       CAYMAN ISLANDS CORPORATION, AND             )
         TIKTOK, INC.,                               )
10                                                   )
                             Defendants,             )
11
12                 TRANSCRIPT OF TELEPHONIC PROCEEDINGS - Motion
                         BEFORE THE HONORABLE JOHN R. BLAKEY
13
14       APPEARANCES:
15       For the Plaintiffs:          MASON LIETZ & KLINGER LLP
                                      BY: MR. GARY M. KLINGER
16                                    227 West Monroe Street
                                      Suite 2100
17                                    Chicago, Illinois 60606
18
         For the Plaintiffs:          MASON LIETZ & KLINGER LLP
19                                    BY: MR. DAVID K. LIETZ
                                      5101 Wisconsin Avenue NW
20                                    Suite 305
                                      Washington, DC 20016
21
22
                           LAURA LACIEN, CSR, RMR, FCRR, CRR
23                              OFFICIAL COURT REPORTER
                               219 South Dearborn Street
24                                     Room 1212
                               Chicago, Illinois 60604
25                                  (312) 408-5032
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 3 of 10 PageID #:1346
                                                                                        #:2218 21


           1       for the Objector raised, one was the absence of injunctive
           2       relief within the settlement and the other thing was what he
           3       characterized as a lack of clarity regarding which claims
           4       would be covered or not covered because that would cause
11:25AM    5       confusion in other litigation. Do you want to address either
           6       or both of those points?
           7                    MR. LIETZ: Yes, your Honor. With regard to the
           8       second point, your Honor, there doesn't seem to be any
           9       confusion among other claims. The BIPA, you know, MDL,
11:26AM   10       consolidated complaint seems perfectly clear and comfortable
          11       in what claims that it's asserting and it doesn't seem to be
          12       having any issues with there being a suggestion that that
          13       claim or the claims raised there are somehow released or
          14       obviated by this settlement. So that was counsel's --
11:26AM   15       Objector's counsel's sole example of how there is being
          16       alleged confusion created.
          17                    And, your Honor, the facts and the records in the
          18       MDL proceeding -- which again are now before this court and
          19       are totally available to the court are -- speak volumes about
11:26AM   20       the absence of confusion. So that argument, your Honor, is
          21       just not one that is supported by the facts.
          22                    THE COURT: Well, is it your position that the
          23       release could not be amended to have more clarity on that
          24       because it's a pretty general -- it's a pretty broad release,
11:27AM   25       right?
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 4 of 10 PageID #:1347
                                                                                        #:2219 22


           1                    MR. LIETZ: It could be construed, your Honor, as a
           2       very broad release. We believe that the release is bounded
           3       by the facts that are alleged in the complaint and that that
           4       is what limits it. However, your Honor, if the sole sticking
11:27AM    5       point to final approval of this settlement is to go back and
           6       rework the release to make it more clear and to make sure
           7       that there's a clear understanding of what the limitations
           8       are, we're certainly happy to caucus with defense counsel and
           9       to -- and to work something out that would make it clear to
11:27AM   10       the world, although we think it already is clear to the
          11       world, what's being released here so we're not --
          12                    THE COURT: I interrupted you. With respect to
          13       injunctive relief, did you want to address that?
          14                    MR. LIETZ: No. I actually was saving that for a
11:28AM   15       second, your Honor. Very briefly, we just think that
          16       the -- all the injunctive relief that was fit to be obtained
          17       here was obtained by the FTC. You know, there's this -- the
          18       privacy advocates, the child privacy advocates case to get
          19       the FTC to go back and enforce its consent order, I mean,
11:28AM   20       that action is not saying that the injunctive relief that the
          21       FTC obtained was insufficient. It's basically just saying
          22       that TikTok is violating it. And so, your Honor, that makes
          23       our point that all the injunctive relief that could have been
          24       obtained in this case was obtained already by the FTC. And
11:28AM   25       the only missing piece of the puzzle here, your Honor, was a
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 5 of 10 PageID #:1348
                                                                                        #:2220 36


           1       by the attorney general whereas for private plaintiffs like
           2       we have here, there is no such exception so that case is
           3       completely inapplicable. For those reasons, you know, the
           4       plaintiffs here really had an uphill battle and we think they
11:47AM    5       never would have been able to state a claim that could have
           6       survived COPPA preemption.
           7                    The other issues that the Objector has raised deal
           8       with the merits of the claims that were -- that the Objector
           9       would want to bring to this case but those are hypothetical
11:48AM   10       claims. Those are -- those are claims that plaintiffs'
          11       counsel, I'm sure, looked at and examined and chose not to
          12       bring for good reason. We think they have no merit.
          13                    As the plaintiffs' counsel has already represented,
          14       there's, you know, a BIPA claim, an Illinois Biometric
11:48AM   15       Information Privacy Act claim that is pending in other
          16       litigation. We think it has no merit. In fact, we think it
          17       actually violates Rule 11 to assert it because the TikTok app
          18       just doesn't collect biometric information and in any way
          19       that could be considered in violation of the law. And so for
11:48AM   20       that reason -- that's a hypothetical but just doesn't belong
          21       here. And I don't think we need to even get into the
          22       question of whether this settlement covers a BIPA claim for
          23       that reason, right. It wasn't contemplated by the plaintiffs
          24       here. It -- it's certainly not covered by the conduct that
11:49AM   25       was at issue and so we don't think that would be a problem.
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 6 of 10 PageID #:1349
                                                                                        #:2221 42


           1                    THE COURT: All right. If there's nothing else on
           2       behalf of defense counsel, is there anything that any of the
           3       parties want to add before we conclude today?
           4                    MR. DRURY: Scott Drury, your Honor, on behalf of
11:56AM    5       the Objector. I would like to respond to some of the issues
           6       that were raised by both plaintiffs and defendants with your
           7       Honor's permission.
           8                    THE COURT: Yeah, sure. Go ahead.
           9                    MR. DRURY: Your Honor, first of all, I think it's
11:56AM   10       important for the Court to note that none of the claims
          11       asserted in this case are direct claims under COPPA. So when
          12       the plaintiffs and defendants keep saying these are COPPA
          13       claims and this is the first case that's brought under COPPA,
          14       that's just inaccurate. There's a statutory claim under the
11:57AM   15       Video Privacy Protection Act, there's statutory claims under
          16       Illinois and California law, and there's common law claims;
          17       and those are the claims that are asserted and none of them
          18       are preempted. The critical statute that plaintiffs and
          19       defendants ignore is the Video Privacy Protection Act.
11:57AM   20       That's a federal statute that is in no way preempted by COPPA
          21       because it's a federal law.
          22                    The other thing that's important about the Video
          23       Privacy Protection Act, your Honor, is that it allows for
          24       $2,500 of statutory damages. So when the plaintiffs and
11:57AM   25       defendants cite to data breach cases where there's results
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 7 of 10 PageID #:1350
                                                                                        #:2222 43


           1       where people get $5 per class and the cases that they cite
           2       actually -- there's even -- the settlements are more than
           3       just $5 and I'll get into that in a second. Here, it's
           4       $2,500 per violation and so the damages here are easily
11:58AM    5       calculable and are far in excess of the $1.1 million. A case
           6       that I would respectfully suggest your Honor look at is
           7       Reynolds v. Beneficial National Bank, 288 F.3d, 277. It's a
           8       Seventh Circuit case from 2002. As well as Synfuel Tech v.
           9       DHL, 463 F.3d 646 at Page 653; and that's another Seventh
11:58AM   10       Circuit case from 2006. In there, the Seventh Circuit says
          11       that in calculating the strength of the case versus the
          12       offer, a court and the parties should try to look at
          13       different scenarios and compare the outcomes that would
          14       happen under the scenarios. And in Reynolds, the court
11:58AM   15       specifically said that the court -- that the district court
          16       should look at a high option, a medium option, a low option
          17       and a zero option in terms of recovery.
          18                    In applying the numbers here using the $2,500
          19       number, assuming that's the only claim that is successful
11:59AM   20       here, $2,500 times six million class members, your Honor, is
          21       $15 billion. And the court there in Reynolds what it did is
          22       it said let's assume that there's only .5 chance of success
          23       of success of getting $15 billion and it took that into
          24       consideration. It then gave numbers for medium and low. And
11:59AM   25       using the same ratios that the court used in Reynolds, the
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 8 of 10 PageID #:1351
                                                                                        #:2223 44


           1       medium number here, your Honor, would be $600 million. And
           2       again the court in Reynolds then apply a 20 percent value to
           3       the possibility of success. And the low rate here, your
           4       Honor, would be $30 million and the court in Reynolds said
11:59AM    5       let's assume that's a 30 percent chance of success. And then
           6       for 49.5 percent, we could assume that there is no chance of
           7       success at all.
           8                    If we use those ratios, your Honor, the net
           9       expected value of this case is $204 million. I'm not talking
12:00PM   10       about punitive damages. I'm just talking about statutory
          11       relief. And neither the plaintiffs nor the defendants tried
          12       to explain anywhere, in their briefs or in their arguments,
          13       how their $1.1 million settlement relates remotely to the net
          14       expected value of the case that the Seventh Circuit laid out
12:00PM   15       in Reynolds v. Beneficial.
          16                    Now I don't want to get bogged down in BIPA because
          17       this case is not about BIPA and I want to make that clear for
          18       the Court. But when looking at the value of the settlement
          19       and is this a good settlement, I think a more apt analogy is
12:00PM   20       to BIPA cases because in BIPA cases there are statutory
          21       damages of $1,000 to $5,000. And as we set forth in our
          22       brief in a recent case in the Northern District of California
          23       involving Facebook -- and we discussed that at Docket Number
          24       38 at ECF Page 9, the district court there rejected a $550
12:00PM   25       million settlement that would have returned $150 to $300 to
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 9 of 10 PageID #:1352
                                                                                        #:2224 53


           1       Identifiable Information in the VPPA is totally different
           2       than in data privacy litigation and it, quote, includes
           3       information which identifies a person as having requested or
           4       obtained specific video materials or services from a
12:13PM    5       videotape service provider.
           6                    You know, the plaintiffs here shoehorn that into
           7       the facts of this case. But to say that this is a Video
           8       Privacy Protection Act claim that warrants any sort of
           9       damages calculation based upon maximum statutory values, it's
12:13PM   10       just -- it's just incorrect, your Honor.
          11                    And last, your Honor, in terms of us providing
          12       discovery to the Objector/Intervenor, they're not entitled to
          13       that under the rules. So if they get in a case by the
          14       Court's order, we will happily provide discovery but the case
12:13PM   15       law is clear there's no entitlement to discovery at this
          16       stage. Thank you, your Honor.
          17                    THE COURT: Anybody else?
          18                    MR. WEIBELL: Yes, your Honor. Tony Weibell for
          19       the defendants. Just to add to what plaintiffs' counsel
12:14PM   20       mentioned about the Video Privacy Protection Act claim, the
          21       Objector's counsel pointed out that that claim has statutory
          22       damages and it's not based on COPPA. There's two issues with
          23       that. One is to the extent this case goes beyond the
          24       allegation of the collection of information from children
12:14PM   25       about parental consent, those claims would get captured and
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-5
                                               52-3 Filed: 09/09/20 Page 10 of 10 PageID #:1353
                                                                                         #:222554


           1        be related to the MDL that's pending now before Judge Lee in
           2        the Northern District of Illinois. We don't think it does
           3        and my understanding is that plaintiffs' counsel also doesn't
           4        think it does.
12:14PM    5                    And with respect specifically to the Video Privacy
           6        Protection Act claim, I think all the parties involved -- not
           7        the Objector but the plaintiffs and defendants -- recognize
           8        after that claim was asserted there really -- there was
           9        nothing there. There was no merit to it because there's no
12:15PM   10        facts that TikTok actually disclosed to a third party for
          11        non-business operational purposes both the actual name and
          12        the videos that a particular user was watching, right, and
          13        that's what you need to state a claim under VPPA. So I think
          14        we all recognize that that claim just wasn't going anywhere
12:15PM   15        in this litigation and it shouldn't factor into whether the
          16        settlement is fair except to the extent that the Seventh
          17        Circuit has said the most important factor is the weakness of
          18        the case and so that's all I wanted to add, your Honor.
          19                    THE COURT: Okay. Anyone else?
12:15PM   20                    MR. DRURY: Your Honor, Scott Drury. Just very
          21        briefly. I just wanted to make note that in the settlement,
          22        there's no indication that the Video Privacy Protection Act
          23        was dismissed and so for the plaintiffs and the defendants to
          24        now claim that that -- that the Court shouldn't really
12:15PM   25        consider Count One of the complaint, it's just inaccurate and
